Citation Nr: 0627957	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-37 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hydroceles.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from January 1959 to January 1963, and in the United 
States Army from April 1963 to April 1966.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO), which, in part, denied the 
veteran's claim of entitlement to service connection for 
bilateral hydroceles.  The veteran filed a notice of 
disagreement (NOD) in regards to the January 2004 decision.  
He requested review by a decision review officer (DRO).  The 
DRO conducted a de novo review and confirmed the RO's 
findings in an August 2004 statement of the case (SOC).  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal in October 2004.

Issues not on appeal

Also denied in the January 2004 rating decision was the 
veteran's claim of entitlement to service connection for a 
complex cystic area problem in rete testes.  The RO also 
reduced the veteran's service-connected residuals of prostate 
cancer and radical retropubic prostatectomy from 60 percent 
disabling to 40 percent disabling, effective April 1, 2004.  
The veteran filed a notice of disagreement with the reduction 
and denial of service connection and requested DRO review.  
An August 2004 DRO decision restored the 60 percent 
disability rating for the service-connected prostate 
condition and granted service connection for complex cystic 
area problem in rete testes, associated with residuals of 
prostate cancer, assigning a noncompensable (zero percent) 
disability rating.  

Since the restoration claim was granted, the appeal as to 
that issue has become moot.  There is no indication in the 
record that the veteran filed a NOD as to the restored 
disability rating or its effective date.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  

The veteran did file a notice of disagreement as to the 
noncompensable disability rating assigned to his service-
connected cystic area problem in October 2004.  A statement 
of the case was issued in November 2005, but the veteran did 
not perfect his appeal of this issue.  

In rating decisions dated in August 2004 and January 2006, 
the RO denied the veteran's claims for a compensable 
disability rating for service-connected impotence secondary 
to prostate cancer with prostatectomy and entitlement to 
service connection for post traumatic stress disorder (PTSD).  
To the Board's knowledge, the veteran has not disagreed with 
those decisions, and those issues are therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

Accordingly, non of those issues are before the Board on 
appeal.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received a request from the veteran that his appeal be 
withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent law and regulations

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2005).  Withdrawal may be made by the veteran or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2005).
Discussion

In a letter to VA dated August 4, 2006, the veteran 
specifically stated that he wished to withdraw his appeal 
pending before the Board.

The veteran has withdrawn this appeal.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is therefore dismissed.


ORDER

The appeal is dismissed.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


